DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

     EGLISE BAPTISTE BETHANIE DE FT. LAUDERDALE, INC.,
                         Appellant,

                                    v.

              AIDA AUGUSTE and USLANDE AUGUSTE,
                          Appellees.

                             No. 4D21-2537

                             [April 14, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No.
CACE20012644.

  Anthony Gonzalez of Anthony Gonzalez Law, Coral Gables, for
appellant.

  Hugo A. Rodriguez of The Law Offices of H.A. Rodriguez, P.A., Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.